Title: From George Washington to Major General Stirling, 21 August 1779
From: Washington, George
To: Stirling, Lord (né William Alexander)


        
          My Lord.
          [21 August 1779]
        
        I have been duly favored with your letter of the 19th written at 9 O’clock A.M. and that of the same date of one O’clock P.M. containing the agreeable information of Major Lees having succeeded against Powles Hook. I join my congratulations with your Lordships on this occasion and thank you for the effectual assistance afforded Major Lee in completing the enterprise. The increase of confidence which the army will derive from this affair and that of Stoney point, I flatter myself tho great will be among the least of the advantages resulting from these events.
        As the enemy must feel himself disgraced by these losses he may endeavor to lessen it by a retaliation in kind. It is natural to expect his attempts on such parts of the army, as lye most exposed. This sentiment I make no doubt has occurred to your Lordship, and will of course proportion your vigilance to the nature of your situation, and the danger which may be apprehended.
        I have this moment received your letter of the 20th. Your Lordship will be pleased to give my thanks to the officers & troops concerned in the capture of the garrison at Powles Hook for their good conduct and gallant behaviour on the occasion. The commissary of prisoners is directed to attend to receive the British prisoners.
        Mr Erskine has left this for the purpose of laying out the road mentioned in one of your Lordships former letters—I wish to have it completed as soon as possible. I am &.
      